 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LENOIR SMITH,                             No. 2:18-cv-2942 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER and
14    CALIFORNIA DEPARTMENT OF                          FINDINGS AND RECOMMENDATIONS
      CORRECTIONS AND
15    REHABILITATIONS, et al.,
16                       Defendants.
17

18          I.      Introduction

19          Plaintiff is a California state prisoner, proceeding pro se with a civil rights action under 42

20   U.S.C. § 1983. By order filed July 11, 2019, the undersigned granted plaintiff’s request to

21   proceed in forma pauperis, found that the complaint was subject to dismissal but granted leave to

22   file a First Amended Complaint (FAC), and denied plaintiff’s request for preliminary injunctive

23   relief. See ECF No. 15. Plaintiff has now filed a First Amended Complaint (FAC) and a motion

24   for temporary restraining order (TRO). ECF Nos 18, 19.

25          This action is referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

26   Rule 302(c). For the reasons that follow, the FAC is found inappropriate for service and plaintiff

27   will be given a final opportunity to amend. The undersigned also recommends the denial of

28   plaintiff’s TRO motion.
                                                        1
 1          II.     Plaintiff’s First Amended Complaint (FAC)
 2          The FAC and attached exhibits total 314 pages. Additionally, plaintiff filed a “motion of
 3   apology” stating that he inadvertently failed to include two pages in his FAC. ECF No. 20.
 4   These pages, together with page 2 of the FAC, identify a total of 37 correctional defendants at
 5   five different prisons. See ECF No. 19 at 2, ECF No. 20 at 4-5.
 6          The court has previously informed plaintiff of the legal standards guiding this court’s
 7   review of his pleadings. See ECF No. 15 at 2-3. Although required to liberally construe pro se
 8   pleadings, under 28 U.S.C. § 1915A(b) this court must dismiss claims that are legally “frivolous
 9   or malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary
10   relief from an immune defendant.
11          Despite the court’s prior instructions, the FAC—like the original complaint—provides a
12   detailed chronology of injustices against plaintiff without identifying specific legal claims against
13   specific defendants. The FAC chronicles plaintiff’s incarceration beginning in 2000. The
14   gravamen of the complaint appears to be as follows:
15                  Plaintiff alleges that he learned, in 2015, that his CDCR records
                    perpetuated a false statement from his Sacramento County records
16                  that plaintiff was convicted in 2002 of attempted murder of a peace
                    officer in 2000, a charge for which plaintiff was acquitted. Plaintiff
17                  contends that he had long suspected the perpetuation of this
                    falsehood due to the ongoing retaliatory conduct against him by
18                  numerous correctional officials, including the filing of numerous
                    Rules Violation Reports (RVRs), prolonged stays in Administrative
19                  Segregation (Ad Seg), and attempts on plaintiff’s life. Plaintiff also
                    contends that at the December 2015 hearing on his motion for
20                  resentencing under Proposition 36, the district attorney argued that
                    plaintiff really did intend to murder a peace officer in 2000 despite
21                  his acquittal in 2002. Plaintiff is currently serving a sentence of 25-
                    years-to-life for violation of California Health and Safety Code §
22                  11352(a) (transportation of controlled substance), a non-violent
                    offense.
23

24   ECF No. 15 at 3-4 (initial screening order).
25          It appears that on August 14, 2017, plaintiff succeeded in having this information removed
26   from his CDCR file, when CMF Warden Fox granted plaintiff’s Appeal Log No. CMF-M-17-
27   01627 on Second Level Review, and ruled in pertinent part:
28   ////
                                                        2
 1                   The Appeal Review was able to identify the appellant was not
                     convicted of the charge of assault on Sac County Deputy and was
 2                   able to delete the statement of (“Assault on a Sac County Deputy
                     (attempted to throw Deputy off of tier)”) in the SOMS1 inmate
 3                   precautions section due to it not being factual.
 4   ECF No. 1 at 19.

 5           Notwithstanding the court’s prior instructions, the FAC only summarily references

 6   plaintiff’s putative legal claims. Plaintiff has simply listed the “1st, 8th and 14th Amendments,”

 7   and checked every box on the form portion of the FAC to “[i]dentify the issue[s] involved.”2

 8   ECF No. 19 at 3. It is not the court’s responsibility to sift through 314 pages of material to

 9   identify the factual and legal bases of claims against 37 defendants at five correctional facilities

10   regarding matters that span two decades. That is plaintiff’s burden.

11           Accordingly, the FAC will be dismissed with leave to file a Second Amended Complaint

12   (SAC) that is no more than ten (10) pages in length. The SAC shall be completed on the form

13   complaint provided with this order. No exhibits are to be filed – the court will designate the

14   FAC and its exhibits as exhibits to the SAC. The court will also send plaintiff a copy of this

15   court’s original screening order, which informs plaintiff of the applicable legal standards for

16   stating cognizable claims. See ECF No. 15.

17           III.    Motion for a Temporary Restraining Order

18           In a 49-page motion3 filed with reference to the FAC, plaintiff asks this court to issue a

19   temporary restraining order (TRO) against “CDCR and its personnel” to enjoin them from

20   continuing to engage in their “long line of actions . . . that show retaliation” against plaintiff that

21   is both “constant” and “unrelenting.” ECF No. 18 at 13. Plaintiff identifies retaliation in the

22   form of false RVRs, including false allegations of plaintiff assaulting staff; repeated and

23   prolonged placements in Ad Seg; physical harm against plaintiff by correctional staff; physical

24   harm against plaintiff by other inmates at the direction of correctional staff; and opposition to

25   1
       The Strategic Offender Management System (SOMS) is CDCR’s electronic records system.
     2
26     These options, all checked my plaintiff, identify issues concerning “basic necessities,
     disciplinary proceedings, excessive force by an officer, mail, property, threat to safety, access to
27   the court, exercise of religion, medical care, retaliation and other.” ECF No. 19 at 3.
     3
       Plaintiff states that the motion was originally 143 pages long with exhibits, but that prison
28   limitations on copying necessitated the shorter motion. ECF No. 18-1 at 1.
                                                          3
 1   plaintiff’s petition for resentencing under Proposition 36. Id. at 1-13. Although it is unclear,
 2   plaintiff’s TRO motion may also be directed to the Sacramento County Sheriff’s Department and
 3   the Sacramento County District Attorney’s Office, which pursued the initial charge against
 4   plaintiff for attempted murder on a peace office, for which plaintiff was acquitted. Id. at 1-3.
 5   However, “[a] federal court may issue an injunction [only] if it has personal jurisdiction over the
 6   parties and subject matter jurisdiction over the claim; it may not attempt to determine the rights of
 7   persons not before the court.” Zepeda v. United States Immigration Serv., 753 F.2d 719, 727 (9th
 8   Cir. 1985)
 9          Plaintiff’s motion for a TRO is premised on claims of retaliation which are inadequately
10   plead. “Within the prison context, a viable claim of First Amendment retaliation entails five basic
11   elements: (1) An assertion that a state actor took some adverse action against an inmate (2)
12   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
13   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate
14   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (fn. and citations
15   omitted) (emphasis added). Filing administrative grievances and initiating litigation are protected
16   activities within the prison context. Id. If plaintiff means to claim that defendants’ retaliation
17   violated his First Amendment rights, that is not clear from the FAC because he does not identify
18   his own protected conduct; nor does he clearly identify specific defendants in relation to specific
19   retaliatory acts and retaliatory motive.
20          On the other hand, if plaintiff is contending that defendants retaliated against him based
21   on their false beliefs about him, there may be no cognizable claim. As this court previously
22   informed plaintiff, prisoners do not have a due process right or Eighth Amendment right to be
23   free from false accusations, and disciplinary proceedings need meet only basic procedural
24   requirements to satisfy due process. Finally, to state a claim for cruel and unusual punishment,
25   plaintiff must allege that a specific defendant engaged in specifically challenged conduct with a
26   “‘sufficiently culpable state of mind.’” Wilson v. Seiter, 501 U.S. 294, 297 (1991); see also
27   Farmer v. Brennan, 511 U.S. 825, 934 (2011).
28   ////
                                                        4
 1          Under Rule 65, Federal Rules of Civil Procedure, “[t]he court may issue a temporary
 2   restraining order without written or oral notice to the adverse party” only if “specific facts in an
 3   affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or
 4   damage will result to the movant before the adverse party can be heard in opposition.” Fed. R.
 5   Civ. P. 65(b)(1). Ex parte relief under Rule 65 is limited to situations where notice to the adverse
 6   party would likely prove useless. See Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1130
 7   (9th Cir. 2006) (citing cases). The legal standards for obtaining a temporary restraining order are
 8   essentially identical to those for obtaining a preliminary injunction.4 See Cal. Indep. Sys.
 9   Operator Corp. v. Reliant Energy Servs., Inc., 181 F. Supp. 2d 1111, 1126 (E.D. Cal. 2001);
10   Lockheed Missile & Space Co., Inc. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal.
11   1995). “The sole purpose of a preliminary injunction is to ‘preserve the status quo ante litem
12   pending a determination of the action on the merits.’” Sierra Forest Legacy v. Rey, 577 F.3d
13   1015, 1023 (9th Cir. 2009) (quoting L.A. Memorial Coliseum Comm’n v. NFL, 634 F.2d 1197,
14   1200 (9th Cir.1980)). In cases brought by prisoners involving conditions of confinement, any
15   preliminary injunctive relief “must be narrowly drawn, extend no further than necessary to correct
16   the harm the court finds requires preliminary relief, and be the least intrusive means necessary to
17   correct the harm.” 18 U.S.C. § 3626(a)(2).
18          As the undersigned previously found in recommending the denial of plaintiff’s first TRO
19   motion, without a viable complaint the court cannot assess plaintiff’s likelihood of success on the
20   merits or identify the status quo that plaintiff seeks to maintain. Additionally, as the undersigned
21   previously noted, because CDCR has removed the challenged information from SOMS, it does
22   not appear that plaintiff is likely to suffer additional harm in the absence of preliminary relief.
23
     4
       In evaluating the merits of a motion for preliminary injunctive relief, the court considers
24   whether the movant has shown that “he is likely to succeed on the merits, that he is likely to
     suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
25   favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense
26   Council, 555 U.S. 7, 20 (2008); accord Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir.
     2009). A preliminary injunction is appropriate when a plaintiff demonstrates . . . “serious
27   questions going to the merits and a hardship balance [] tips sharply toward the plaintiff, . . .
     assuming the other two elements of the Winter test are also met.” Alliance for the Wild Rockies
28   v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011).
                                                          5
 1   For these reasons, the undersigned recommends that plaintiff’s motion for a temporary restraining
 2   order be denied without prejudice.
 3           VI.     Conclusion
 4           For the foregoing reasons, IT IS HEREBY ORDERED that:
 5           1. Plaintiff’s First Amended Complaint, ECF No. 19, fails to state a claim and will not be
 6   served. Plaintiff may file a Second Amended Complaint (SAC) within thirty (30) days after the
 7   filing date of this order, subject to the following limits:
 8                   a. The SAC shall be set forth on the form complaint provided with this order;
 9                   b. The SAC shall not exceed ten (10) pages in length; and
10                   c. The SAC shall include no exhibits – the court will designate the FAC and its
11                   exhibits as exhibits to the SAC.
12           2. Failure of plaintiff to timely file a SAC will result in a recommendation that this action
13   be dismissed without prejudice.
14           3. The Clerk of Court is directed to send plaintiff, together with a copy of this order: (1) a
15   blank copy of the prisoner civil rights complaint used in this district; and (2) a copy of this court’s
16   initial screening order (ECF No. 15).
17           Additionally, for the reasons set forth above, IT IS HEREBY RECOMMENDED that
18   plaintiff’s motion for a temporary restraining order, ECF No. 18, be denied without prejudice.
19           These findings and recommendations are submitted to the United States District Judge
20   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
21   days after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
24   failure to file objections within the specified time may waive the right to appeal the District
25   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   DATED: March 30, 2020
27

28
                                                          6
